Order entered March 31, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-01506-CV

            BENGE GENERAL CONTRACTING, LLC, Appellant

                                       V.

                 HERTZ ELECTRIC, LLC ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-03630

                                    ORDER

      Before the Court is the March 30, 2020 request of Gina Udall, Official Court

Reporter for the 160th Judicial District Court, seeking a sixty-day extension of

time to file the reporter’s record. We GRANT the request to the extent that the

reporter’s record shall be filed within thirty days of the date of this order. See

TEX. R. APP. P. 35.3(c).


                                            /s/   BILL WHITEHILL
                                                  JUSTICE